Citation Nr: 1509795	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to May 24, 2012, and to a disability rating in excess of 50 percent from May 25, 2012 to July 29, 2014 for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to May 1986, November 1988 to August 1992, April 1997 to August 1997, and December 2003 to July 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, where the Veteran was granted service connection for PTSD with an evaluation of 10 percent.

In a July 2014 supplemental statement of the case (SSOC), the Veteran was granted an increased evaluation to 50 percent, effective May 25, 2012.  The case was remanded by the Board in December 2014 for consideration of new evidence, and a January 2015 rating decision granted a 100 percent evaluation, effective July 20, 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims file contains a copy of a July 2013 decision granting the Veteran Social Security Administration (SSA) benefits as of May 18, 2010.  The SSA's reasoning for granting the benefit partially includes the Veteran's psychiatric issues, and therefore the records used to make this SSA decision are relevant to the Veteran's staged rating claim.  It is unclear if the claims file contains the SSA record, but there are no references to SSA records as evidence in later rating decisions or SSOCs, and the evidence in the claims file does not show that VA has made any attempts to obtain the Veteran's SSA records.  As these records are potentially relevant to the issue on appeal, an attempt must be made to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2014). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the SSA and obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran. All attempts to secure this evidence must be documented in the claims file.

2. After the SSA records are obtained, readjudicate the Veteran's PTSD claim, considering all evidence associated with the Veteran's Virtual VA and VBMS files.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

